Citation Nr: 0836914	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  03-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD) and delayed stress syndrome.

2.  Entitlement to an increased disability rating for 
residuals of a right knee medial meniscectomy, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from decisions of the RO in July 
2000 and in August 2001 that denied a disability evaluation 
in excess of 20 percent for residuals of a right knee medial 
meniscectomy; and denied service connection for PTSD.  The 
veteran timely appealed.

In May 2005, the RO increased the disability rating to 
40 percent for residuals of a right knee medial meniscectomy, 
effective September 17, 1999 (date of claim).  Because higher 
evaluations are available for right knee residuals, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In an October 2006 decision, the Board denied service 
connection for PTSD; and considered the veteran's increased 
rating claim for right knee residuals as no longer in 
appellate status.

The veteran appealed the October 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2008 Joint Motion for Partial Remand, the parties 
moved to vacate portions of the Board decision, and remand 
the case to the Board.  The Court granted the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his attorney when further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Acquired Psychiatric Disability, to include
PTSD and Delayed Stress Syndrome

The veteran has indicated that he was hospitalized for four 
months during service at the Madigan General Hospital in Fort 
Lewis, Washington.  While service treatment records show 
admission in November 1971 and discharge in February 1972 for 
right knee surgery, the veteran alleges certain in-service 
stressors during that time frame.  The claims file does not 
contain the hospital clinical records.  VA is obliged to 
assist a veteran to obtain evidence pertinent to his claim.  
See 38 U.S.C.A. § 5103A (West 2002).

The post-service treatment records reflect that the veteran 
has been considered disabled since February 6, 1996, and 
reveals several psychiatric diagnoses, including:  severe 
depression with psychosis; a depressive disorder with 
psychotic features; an anxiety disorder; and an adjustment 
disorder, depressed.  To date, the evidence of record 
includes neither diagnoses of PTSD nor delayed stress 
syndrome.

The service personnel records reveal that the veteran had 
been stationed overseas in Germany from November 1969 to 
December 1970; and was assigned to HHC, 3rd Battalion, 6th 
Infantry.  His military occupational specialty was light 
weapons infantry.  The veteran's Form DD 214 reflects no 
Vietnam service.  There was no attempt to corroborate his 
claimed in-service stressors at the U.S. Army Joint Services 
Records Research Center (JSRRC).  M21-1, Part III, par. 
5.14b. 
 
In August 2001, the veteran reported that he had witnessed 
all kinds of injured and dying Army personnel during his 
four-month stay at the Madigan General Hospital in Fort 
Lewis, Washington.  The veteran reportedly still had 
nightmares.

Regarding his stressors, the Board notes that, to date, the 
veteran's descriptions of having experienced stressors in 
service have been vague and extremely general.  The veteran's 
descriptions did not include any specific names, or dates and 
locations other than his in-service hospital stay at the 
Madigan General Hospital in Fort Lewis, Washington.  Prior to 
attempting stressor verification, the RO or AMC should, once 
again, request from the veteran a statement containing as 
much detail as possible regarding the stressors to which he 
asserts he was exposed during service.  He should be asked to 
provide specific details of the claimed stressful events 
during service, such as dates, locations, detailed 
descriptions of the events, his service units at the time of 
the stressors, and the duty assignments, full names and any 
other identifying information concerning other individuals 
involved in the stressor events.  He should be notified that 
this information is critical to the attempted verification of 
his claimed stressors.  

However, regardless of the veteran's response, the RO or AMC 
should then specifically summarize any information obtained 
from the veteran pursuant to this remand and also all 
information previously obtained regarding his claimed 
stressors (particularly, the correspondence received in 
September 2001 from the veteran, indicating that the veteran 
witnessed "all kinds injured and dying Army personnel" 
while in the Madigan General Hospital for four months 
(November 1971 to February 1972) in service.  If deemed 
necessary, this information, as well as copies of the 
veteran's DD Form 214 and DA Form 20, should be forwarded to 
the JSRRC for verification of his claimed stressors.  
Specifically requested should be unit histories regarding the 
veteran's assigned units.  38 C.F.R. § 3.1000(d)(4)(i) 
(2007).  

If the occurrence of a claimed stressor is credibly 
supported, then the RO or AMC should arrange for the veteran 
to undergo VA examination for the purposes of determining 
whether any credibly supported in-service stressor has 
resulted in PTSD.  Otherwise, the veteran should undergo VA 
examination for purposes of determining whether the veteran 
has a current psychiatric disability other than PTSD that 
either had its onset during service or is related to his 
active service-to specifically include the in-service 
hospitalization at the Madigan General Hospital from November 
1971 to February 1972.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2007).  

Residuals of a Right Knee Medial Meniscectomy

In the Joint Motion, the parties essentially agreed that the 
veteran had not withdrawn, but rather had continued his 
appeal for an increased disability rating for service-
connected residuals of a right knee medial meniscectomy.

For claims for an increased disability rating, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the veteran that, to substantiate a claim, the veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

If the diagnostic code under which the veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 43-44.

The veteran contends that the service-connected residuals of 
a right knee medial meniscectomy are more severe than 
currently rated, and warrant an increased disability rating.

The veteran was last afforded a VA examination to evaluate 
the severity of his service-connected disability in August 
2004.  Since then, the veteran has described a greater level 
of disability.  He reportedly has not worked since October 
1989.  In August 2006, the veteran again reported that his 
service-connected residuals of a right knee medial 
meniscectomy had increased in severity.  
  
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain the 
veteran's hospital clinical records from 
November 1971 to February 1972 at the 
Madigan General Hospital in Fort Lewis, 
Washington.  Send a copy of the veteran's 
separation document with the request.  
All records and/or responses received 
should be associated with the claims 
file.    

2.  The veteran should be asked to 
specify, in as detailed a fashion as 
possible, the circumstances surrounding 
the claimed stressor incident(s) which 
reportedly occurred in service.  He 
should specify, to the extent possible, 
the location and date of each event 
identified, the unit to which he was 
assigned at the time, and the full names 
of other individuals participating, if 
known, in addition to any other 
identifying information which may be 
relevant.  The veteran should be informed 
that the information is necessary to 
obtain supportive evidence and that 
failure to respond may result in an 
adverse determination.  The veteran's 
response should be associated with the 
claims folder.

3.  If deemed necessary, the RO or AMC 
should seek verification of the veteran's 
claimed stressors from JSRRC.  The RO or 
AMC should request copies of the 
veteran's unit histories.  A copy of the 
veteran's DD Form 214 and DA Form 20 or 
equivalent service documents should be 
sent to JSRRC. 

4.  If evidence corroborating a claimed 
in-service stressor is received, the RO 
or AMC should schedule the veteran for an 
examination by a VA psychiatrist to 
determine whether the diagnostic criteria 
for PTSD are met, in accordance with 
38 C.F.R. § 4.125.  All appropriate 
testing, including psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
PTSD, that are deemed necessary should be 
accomplished.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should also opine as to 
the link between current symptomatology 
and the veteran's verified stressor(s). 

The examiner should also identify any 
other current psychiatric disability, and 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or more) that any 
current psychiatric disability had its 
onset in service or is otherwise the 
result of disease or injury during 
service, to specifically include the in-
service stressors reported by the 
veteran. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

5.  Provide the veteran a revised 
notification letter regarding the claim 
for an increased disability rating for 
residuals of a right knee medial 
meniscectomy, pursuant to Vazquez-Flores, 
supra.   The notice letter must explain 
that evidence is required to demonstrate 
the worsening of the service-connected 
disability and the effect of that 
worsening on the veteran's occupational 
and daily life; or to provide, at least 
in general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded a higher 
disability rating for the disability 
(such as a specific measurement or test 
result).  The notice must also provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased disability compensation-e.g., 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
The veteran should then be afforded an 
appropriate period of time to respond.  
Attempts should be made to obtain any 
additional evidence identified by the 
veteran.  

6.  Afford the veteran an appropriate VA 
examination, for evaluation of the 
service-connected residuals of a right 
knee medial meniscectomy.  All 
appropriate tests, including X-rays, 
should be conducted.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner(s), and the examination report 
should note review of the file.  

The examiner should specify the degrees 
of flexion and extension for the right 
knee, and should note whether there is 
any additional limitation of motion due 
to pain, weakened movement, excess 
fatigability, or incoordination. This 
determination should be expressed in 
terms of degrees of additional limited 
motion.
  
The examiner should also comment 
specifically on whether there is 
recurrent subluxation or lateral 
instability in the right knee; and if 
present, on its severity (mild, moderate 
or severe).  

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

7.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


